Exhibit 4.4 CERTIFICATE OF TRUST OF GMAC CAPITAL TRUST I This Certificate of Trust of GMAC Capital Trust I (the "Trust"), dated as of December 22, 2009, is being duly executed and filed by the undersigned, as trustees, to form a statutory trust under the Delaware Statutory Trust Act (12 Del. C. Section 3801, et seq.) (the "Act"). The undersigned hereby certify as follows: 1. Name . The name of the statutory trust being formed hereby is GMAC Capital Trust I . 2. Delaware Trustee . The name and business address of the trustee of the Trust with a principal place of business in the State of Delaware is as follows: BNY Mellon Trust of Delaware White Clay Center Route 273 Newark, Delaware 19711 Attention: Corporate Trust Department 3. Effective Date . This Certificate of Trust shall be effective as of its filing with the Secretary of State of the State of Delaware. [Signature pages follow] IN WITNESS WHEREOF, the undersigned have duly executed this Certificate of Trust in accordance with Section 3811(a)(1) of the Act as of the date first above written. BNY MELLON TRUST OF DELAWARE, not in its individual capacity, but solely as Delaware Trustee By: /s/ Kristine K. Gullo Name: Kristine K. Gullo Title: Vice President THE BANK OF NEW YORK MELLON, not in its individual capacity, but solely as Institutional Trustee By: /s/ Sherma Thomas Name: Sherma Thomas Title: Senior Associate By: /s/ Christopher Halmy Christopher Halmy, as Administrative Trustee By: /s/ Sean Leary Sean Leary, as Administrative Trustee
